Citation Nr: 0726250	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-40 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury. 

2.  Entitlement to service connection for arthritis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran had active military service from August 1951 to 
July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The veteran testified via videoconference 
before the undersigned in December 2006.  

The veteran submitted additional evidence in December 2006, 
along with a statement waiving initial consideration of such 
evidence by the RO.    


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has a current disability that is 
attributable to a cold injury sustained in service.

2.  Arthritis was not exhibited in service or for many years 
after service and is not otherwise related to active duty. 


CONCLUSIONS OF LAW

1.  Residuals of a cold injury were not incurred or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Arthritis was not incurred or aggravated during active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimants 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in February 2004 and September 2005 
letters.  Collectively, these letters informed the veteran to 
send any pertinent evidence in his possession, informed him 
of the evidence required to substantiate the claims, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was also 
informed that part of his service medical records were not 
found and was asked to provide additional information in 
order to assist VA in attempting to find these records.  The 
veteran responded in March 2004.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains the veteran's DD 
214, his separation examination from active service. VA 
medical records beginning in 2002, and statements from the 
veteran in support of his claims.  The veteran was also 
afforded a VA Cold Injury Protocol examination dated in 
January 2004.  The Board finds that VA has satisfied its duty 
to notify and to assist.  All obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  In addition, as discussed below, there 
is nothing in the claims file which would tend to establish 
that the veteran's current residuals of a cold injury or 
arthritis are related to an in-service injury.  Thus, an 
examination with etiological opinion is not necessary.  See 
38 C.F.R. § 3.159(c)(4); Charles v. Principi, 16 Vet. App. 
370 (2002).  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claims, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).




II.  Service Connection

The veteran claims service connection for residuals of a cold 
injury and arthritis. 
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2006).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service medical records, but for his separation 
examination report, are not on file and according to the 
record, were apparently destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The United States Court of Appeals for Veterans 
Claims ("Court") has held that in cases where records once 
in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the- doubt rule. 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis has been undertaken with this heightened 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Residuals of a Cold Injury

In the Cold Injury Protocol Examination report dated in 
January 2004, the veteran described his cold injury as 
occurring when his Battalion was 40 miles away from site of 
station.  He was very cold, and had cold, wet feet.  His 
fingers were affected to some extent.  His toes turned 
blackish.  The medics told him to keep his feet and fingers 
warm.  The veteran indicated that he receive no treatment in 
service for cold injuries.  His current symptoms include cold 
sensitization, hyperhidrosis, paresthesias, numbness, chronic 
pain, recurrent fungal infections, disturbances of nail 
growth, arthritis, edema, changes in skin color, skin 
thinning, sleep disturbances due to associated symptoms, cold 
feeling, numbness, tingling burning, and excess sweating.  

VA Cold Injury Protocol Examination report noted feet were 
cool to touch.  Skin was dry on heels and cracking, but skin 
thin on sides of feet.  Scant hair on toes and feet.  Marked 
hypertrophic toenails were noted.  The diagnosis was 
hypertrophic toenails and frostbite injury.   

The veteran received a hearing before the undersigned 
Veterans Law Judge in December 2006.  At that time, the 
veteran reported that he incurred cold injuries in service 
during his tour of duty in Korea.  He reported that he 
experienced cold injury to his hands, feet, and arms.  (T. 
5).  He stated that he was with a construction engineer 
group, building roads and bridges.  (T. 7).  He stated that 
he did not have the proper uniforms to handle the cold.  (T. 
8).  As for treatment during service, the veteran testified 
that he went to the medics after guard duty, two days after, 
and they told him everything would be okay. (T. 8).  He first 
received treatment for cold injury in 2004.  (T. 9).  He 
recalled seeing his family doctor up in Wisconsin once more 
than 20 to 30 years ago.  (T. 8, 10).  He stated that he 
lived in Green Bay, Wisconsin prior to service, and for 22 
years after separation from service.  (T. 5-6).  

Upon review, the Board finds that service connection is not 
warranted for residuals of a cold injury.  The Board 
recognizes that the veteran was exposed to cold weather while 
serving in Korea.  However, there is no evidence that the 
veteran sustained a cold injury in service.  The veteran 
stated that he did not receive any treatment for a cold 
injury in service, despite receiving attention from a medic.  
Available service medical records are negative for clinical 
findings involving a cold injury in service.  Specifically, 
separation examination performed in July 1953 indicated that 
feet and skin were normal on clinical evaluation.  Moreover, 
there were no complaints of chronic residuals of a cold 
injury, or even problems with feet, fingers, or skin.  The 
veteran also does not contend, nor is shown, that he was 
combat in Korea.  38 U.S.C.A. § 1154(b).  

There is no evidence of record showing treatment or diagnosis 
of residuals to a cold injury until January 2004, or more 
than 50 years following separation from service.  

The Board also finds that, as there has been no documented 
evidence showing that the veteran incurred a cold injury in 
service and no diagnosis of any residuals of a cold injury 
until more than 50 years following separation from service, a 
medical etiological opinion, under Charles, is not necessary.

The veteran submitted articles and pictures in support of his 
claim, including a health article about a connection between 
cold injuries and skin cancer, a letter from the American 
Legion to the veteran informing Korean veterans of a possible 
risk for getting cancerous tumors due to frostbite, a medical 
article entitled "Cold Injury" by Dr. Jerrod Johnson, a 
medical article from Dr. Whatley about cold injuries, and 
pictures of the veteran's feet.   

Upon review, the health article and the letter from the 
American Legion are not pertinent evidence as the record does 
not show that the veteran has cancer due to frostbite.  The 
two medical articles are of limited probative value as they 
are general medical articles, and do not directly discuss the 
veteran's specific circumstances.  The pictures are probative 
evidence in demonstrating his current foot condition; 
however, it does not show that the veteran had a cold injury 
in service, or residuals of a cold injury from service.    

The Board acknowledges the veteran's assertion that he was 
exposed to extremely cold temperatures in service; however, 
his opinions as to medical matters such as sustaining a cold 
injury in service or that his current problems are related to 
service are without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions.  These matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Furthermore, the veteran's statements are of less 
probative value than the separation examination report that 
showed that the feet were normal and the lack of any 
objective evidence of cold injury residuals until more than 
50 years after service discharge.  

In sum, the evidence demonstrates that the veteran has 
residuals of a cold injury, but there is no evidence of a 
cold injury in service, or treatment for residuals of a cold 
injury until more than 50 years following separation from 
service.  As such, the preponderance of the evidence is 
against a finding that the veteran has residuals of a cold 
injury that is attributable to a cold injury sustained in 
service.  Thus, his service connection claim must be denied.  
38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49 (1990).

Arthritis

In his substantive appeal, the veteran stated that his cold 
injury from service in Korea resulted in arthritis over his 
entire skeletal system.  

Upon review, separation examination from active service fails 
to show a diagnosis of arthritis or of any musculoskeletal 
disability.  There is also no medical evidence of record 
suggesting the presence of arthritis dated prior to 2003 
suggesting the presence of arthritis.  Thus, service 
connection on a presumptive basis does not apply.  38 C.F.R. 
§§ 3.307. 3.309.

A June 2003 VA clinical note indicated that the veteran could 
have may have early arthritis of the left elbow.  A January 
2005 x-ray report noted osteophytes in the left foot, and x-
rays of the left ankle in June 2005 revealed some plantar 
spurring.  

The veteran's assertion that that his cold injury from 
service in Korea resulted in arthritis over his entire 
skeletal system has been considered; however, his opinions as 
to medical matters such as the etiology of any current 
arthritis are without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions.  These matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Furthermore, the veteran's statements are of less 
probative value than the separation examination report that 
showed a normal musculoskeletal system, with no arthritis and 
the lack of any objective evidence of arthritis until 
approximately 50 years after service discharge.  

In sum, the evidence demonstrates findings suggestive that 
the veteran currently has some arthritic changes, but there 
is no evidence arthritis in service, within the first post 
service year, or until approximately 50 years following 
separation from service.  As such, the preponderance of the 
evidence is against a finding that the veteran has arthritis 
that is attributable to a cold injury sustained in service or 
to any other event in service.  Thus, his service connection 
claim must be denied.  38 U.S.C.A. § 5107; see also Gilbert, 
1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of cold injury is denied. 

Service connection for arthritis is denied.  
 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


